UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Goldah Magill, et al.,                                              1/30/2020

                                   Plaintiffs,
                                                          1:19-cv-07878 (LTS) (SDA)
                    -against-
                                                          ORDER SCHEDULING
 Northwell Health, Inc., et al.,                          SETTLEMENT CONFERENCE

                                   Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

March 9, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               January 30, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
